Citation Nr: 1015186	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  07-18 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1971 
to October 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the Veteran's claims for entitlement 
for service connection for hepatitis C and cirrhosis.  The 
Veteran did not perfect an appeal of his cirrhosis claim by 
filing a notice of disagreement (NOD) and substantive appeal 
(e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2007).  Therefore, 
it is not before the Board.

This matter was previously before the Board in October 2008, 
at which time it was remanded for further evidentiary 
development.  The case has returned to the Board and is again 
ready for appellate action.

As support for his claim for service connection for hepatitis 
C, the Veteran presented testimony at a videoconference 
hearing before the undersigned Veterans Law Judge in 
September 2008.  The transcript of the hearing is associated 
with the claims folder and has been reviewed.  At the time of 
the hearing, the Veteran submitted additional evidence.  The 
submission of such evidence was accompanied by a waiver of RO 
consideration.  38 C.F.R. § 20.1304(c) (2009).

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Before addressing the merits of the issue currently on 
appeal, the Board finds that additional development of the 
evidence is again required.

First, during a September 2008 videoconference hearing, the 
Veteran testified that he receives disability benefits from 
the Social Security Administration (SSA) in connection with 
his hepatitis C, among other disabilities, and has received 
such benefits since 1999.  See September 2008 videoconference 
hearing transcript.  However, the RO has not obtained these 
records.  In this regard, although disability determinations 
by the SSA are not controlling on VA, they are pertinent to 
the adjudication of a claim for VA benefits, and VA has a 
duty to assist the Veteran in gathering these records.  
Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 
9 Vet. App. 67, 74 (1996).  Thus, a remand is warranted to 
obtain these records.

Next, the Veteran should be scheduled for a VA examination to 
obtain medical opinions concerning the nature and etiology of 
any current hepatitis C.  In disability compensation 
(service-connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4). 

In this respect, the Veteran claims that his current 
hepatitis C is related to service.  A review of service 
treatment records (STRs) reveals that he received treatment 
for complaints of various symptomatology that may be related 
to hepatitis C, including vomiting, muscle aches, and 
fatigue.  In November 1972 and February 1973, he also 
requested testing for venereal disease, an indication of 
unprotected sex.  However, STRs are negative for any 
treatment for or a diagnosis of hepatitis C.  They are also 
negative for other risk factors of hepatitis C, such as blood 
transfusions or organ transplants, body piercing, intravenous 
or intranasal drug use, or exposure to contaminated blood 
products.  

Nevertheless, in June 1973, he indicated that his friend 
contracted hepatitis C.  More significantly, the Board notes 
that, while there was no indication of any marks or tattoos 
on the Veteran during his October 1971 entrance examination, 
his separation examination in October 1973 noted a tattoo on 
his arm, a risk factor for hepatitis C.  In this regard, 
although the Veteran had indicated in two separate VA 
examinations that he got the tattoo prior to service, he has 
since testified and provided statements indicating that he 
got the tattoo while on leave during service.  See VA 
examination reports dated in August 2005 and April 2006, 
statement from the Veteran's brother dated in September 2008, 
and September 2008 videoconference hearing transcript.  In 
this regard, as laypersons, the Veteran and his brother are 
competent to provide testimony regarding when the Veteran got 
a tattoo.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Such lay 
testimony should be taken into account in the adjudication of 
a claim for service connection.      

Post-service, the Veteran was hospitalized in October 1974, 
approximately one year following his discharge from service, 
for several weeks of abdominal distress, nausea, vomiting, 
anorexia, and jaundice.  He was told he had hepatitis, 
advised to rest at home, and that he would recover.  However, 
he left the hospital before the prescribed laboratory studies 
were obtained.  Two months later, in December 1974, he was 
again hospitalized with complaints of hepatitis.  He reported 
being well until September 1974, when he developed malaise, 
anorexia, and dark urine.  He was told he had hepatitis.  He 
recovered, but again developed symptoms two weeks prior to 
the admission in December 1974.  The hospitalization note 
indicated that he was scheduled for admission for possible 
biopsy due to the prolonged course of his illness, which 
appeared to be three months at the time.  The diagnosis at 
the time was recurrent hepatitis.  In January 1975, he was 
discharged with a diagnosis of hepatitis.  See VA treatment 
records dated in October 1974, December 1974, and January 
1975.  More recent treatment records indicate that the 
Veteran was diagnosed with hepatitis C in 1999 following a 
liver biopsy, and has had hepatitis C since then.

Thus, in light of competent statements and testimony, 
supported by in-service records, regarding the Veteran's 
receipt of a tattoo during service; the onset of 
symptomatology possibly related to, and a diagnosis of, 
hepatitis shortly after service; and a current diagnosis of 
hepatitis C; a comprehensive VA medical examination and 
opinion are needed to determine the exact nature and etiology 
of the Veteran's hepatitis C, and whether any current such 
disorder is traceable back to his military service or is the 
same hepatitis C as the hepatitis diagnosed in 1974.  

Accordingly, the case is REMANDED for the following action:

1. Request from the SSA records associated 
with the Veteran's disability claim(s).  
Request copies of the disability 
determination and all medical records 
considered.  If no records are available 
or do not exist, a response to that effect 
must be documented in the claims file, and 
the Veteran must be notified.

2.  Schedule the Veteran for a VA 
examination of his hepatitis C to 
determine the etiology of the disorder.  
It is essential that the examiner 
designated to conduct the evaluation 
review the claims file, including a 
complete copy of this remand and the 
service treatment records, for the 
pertinent medical and other history.  The 
examiner should perform all necessary 
diagnostic testing and evaluation.

Following a review of the Veteran's claims 
file and completion of the examination, 
the examiner must indicate whether it is 
at least as likely as not (50 percent 
likelihood or greater) the Veteran has 
hepatitis C as a result of his military 
service, particularly from getting a 
tattoo during service, and whether it is 
as likely as not (50 percent likelihood or 
greater) that the hepatitis diagnosed in 
1974 is the same as the current hepatitis 
C.  

The examiner must discuss the rationale of 
all opinions, whether favorable or 
unfavorable.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinions, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinions, please 
expressly indicate this and discuss why 
this is not possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

3.  Readjudicate the Veteran's claim for 
service connection for hepatitis C in 
light of the VA examination and any 
additional evidence received since the 
most recent supplemental statement of the 
case (SSOC) issued in March 2009.  If the 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond before returning 
the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


